D. F. Walsh, J.
(dissenting). I would affirm the trial court. The requirements of People v Dozier, 22 Mich App 528; 177 NW2d 694 (1970), apply only to oral statements. In this case the statements in question were in writing, and the writing was introduced into evidence. Cf. Lightfoot v People, 16 Mich 507 (1868), Hamilton v People, 29 Mich 195 (1874), People v Plummer, 37 Mich App 657; 195 NW2d 328 (1972).
It was improper for the prosecutor to cross-examine the defendant regarding the contents of his *339statement before its introduction into evidence. Lightfoot, supra, at 512-513. In my judgment, however, the defendant suffered no prejudice as a result of this error since he had identified his signature, read the statement and offered his own explanation for the discrepancies. There being no miscarriage of justice the conviction should not be set aside. MCLA 769.26; MSA 28.1096.